     Case 3:11-cv-00638-JAH-KSC Document 394 Filed 05/12/20 PageID.10661 Page 1 of 4


1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11     DR. GREENS, INC., a California                        Case No.: 11cv638-JAH (KSC)
       Corporation
12
                                            Plaintiff,       ORDER:
13
       v.                                                    (1) RESETTING TELEPHONIC
14
                                                             HEARING;
       SPECTRUM LABORATORIES, LLC, an
15
       Ohio limited liability company
                                                             (2) AMENDING THE ORDER TO
16                                        Defendant.         SHOW CAUSE
17
             AND RELATED CROSS ACTION
18
19
20          On January 21, 2020, Defendant/Counterclaimant Spectrum Laboratories, LLC
21     (Spectrum) moved this Court to issue an Order To Show Cause why Defendants should
22     not be held in contempt for violating the Court’s February 23, 2018, Order entered on the
23     record after the jury returned a verdict in favor of Spectrum in this case. See Doc. No. 334,
24     at 8-9.
25          Plaintiff seeks relief in its motion to hold “Gary Eastman, (personally and his law firm),
26     AR Acquisitions, Pacific Inventory Services, LLC, and any other entity to which Mr.
27     Eastman, Mr. Green, or Dr. Greens have transferred assets, liable for the entire judgment
28     amount awarded by the jury and attorneys’ fees awarded by the Court in this case.” See

                                                         1
                                                                                      11cv638-JAH (KSC)
     Case 3:11-cv-00638-JAH-KSC Document 394 Filed 05/12/20 PageID.10662 Page 2 of 4


1      Doc. 366 at 6. The relief sought by Plaintiff is civil in nature—to preserve Defendants’
2      assets to ensure they are available to satisfy the jury’s verdict and final judgement. As such,
3      any relief resulting from a finding of contempt will be civil in nature. See Kirkland v.
4      Legion Ins. Co., 343 F.3d 1135, 1140 (9th Cir. 2003) (“If its purpose is to punish a past
5      violation of a court order the contempt is criminal. If its purpose is remedial, i.e. to
6      compensate for the costs of the contemptuous conduct or to coerce future compliance with
7      the court's order, the contempt order is civil.”)
8         In its pleadings, Spectrum cited to the February 23, 2018 Order. The OSC was issued
9      specifically as to that Order. Also, in its pleadings and during oral argument at the February
10     20, 2020, hearing, Plaintiff directed the Court’s attention to another incident on February
11     26, 2018, occurring during a post-verdict telephonic status conference, during which Mr.
12     Eastman made a representation to Plaintiff’s counsel and this Court. These representations
13     made during this incident are more than relevant in light of the facts and circumstances
14     occurring up to and after the return of the jury’s verdict.
15        Having considered the record, the pleadings, arguments of counsel, and the Court’s
16     statutory and inherent authority to ensure the proper administration of justice, this Court
17     finds it appropriate to amend the OSC as follows:
18
19           1. Counter-Defendants and attorney Gary Eastman shall Show Cause why Dr.
20           Greens, Matthew Green, and/or attorney Gary Eastman should not be held in
21           contempt for violating the Court’s February 23, 2018, Order barring Dr.
22           Greens and Matthew Green “from transferring any accounts held by Dr.
23           Greens... [other than] routine business expenses that [Mr. Green] has been
24           paying to keep [his] business going... until further Order of the Court.” See
25           Doc. No. 334, at 8-9.
26
27
28

                                                      2
                                                                                      11cv638-JAH (KSC)
     Case 3:11-cv-00638-JAH-KSC Document 394 Filed 05/12/20 PageID.10663 Page 3 of 4


1           2. Counter-Defendants and attorney Gary Eastman shall Show Cause why Dr.
2           Greens, Matthew Green, and/or attorney Gary Eastman should not be held in
3           contempt:
4                  a. For making the following representation, within the context of the
5           matter discussed, to opposing counsel and the Court: “I don’t think that the
6           Court’s concern about, you know, wholesale transmissions of large sums of
7           money or assets from one group to another is needed, to the extent they exist.
8           But with regard to a limited stay on bulk transfers, I – we have no challenge
9           to that.” See Doc. No. 335 at 9 (emphasis added); and
10                 b. For acting deliberately and with knowledge that the statement or
11          representation was untrue when made and the statement or representation was
12          material to the activities and decisions of opposing counsel and/or the Court,
13          that is, it had a natural tendency to influence or was capable of influencing
14          opposing counsel’s actions and decisions and/or the Court’s actions relating
15          to the issue of restraining assets, thereby causing opposing counsel to forego
16          arguments to strengthen its motion for pre-judgement restraints and
17          precluding the Court from expounding upon or clarifying its initial order of
18          restraint.
19
20          Based on the above, IT IS HEREBY ORDERED:
21          1. The hearing set for Thursday, May 14, 2020, is VACATED.
22          2. Plaintiff/Counterclaim-Defendants Dr. Greens and Matthew Green shall respond
23          to the additional allegation no later than May 18, 2020, at 2:00 p.m.
24          3. Attorney Gary Eastman shall respond to the additional allegation no later than
25          May 18, 2020, at 2:00 p.m.
26          4. Defendant/Counterclaimant Spectrum Laboratories may reply by May 22, 2020,
27          6:00 p.m.
28

                                                  3
                                                                                 11cv638-JAH (KSC)
     Case 3:11-cv-00638-JAH-KSC Document 394 Filed 05/12/20 PageID.10664 Page 4 of 4


1           5. A telephonic hearing will be held on May 29, 2020, at 10:00 a.m., to determine
2           whether or to what extent discovery should be ordered and/or to set an evidentiary
3           hearing date.
4           6. Chambers’ staff will contact the parties prior to the hearing date with further
5           instructions relating to the telephone conference.
6           7. The ex parte motion to continue the hearing, doc. no. 389, 392, is DENIED as
7           MOOT.
8           IT IS SO ORDERED.
9
       DATED:     May 12, 2020
10
11                                                 _________________________________
                                                   JOHN A. HOUSTON
12                                                 United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   4
                                                                               11cv638-JAH (KSC)
